Order entered December 30, 2015




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-14-00821-CR

                           TIMOTHY JAMES TAYLOR, Appellant

                                                 V.

                               THE STATE OF TEXAS, Appellee

                       On Appeal from the 366th Judicial District Court
                                    Collin County, Texas
                           Trial Court Cause No. 366-80945-2012

                                             ORDER
       The Court DENIES appellant’s December 28, 2015 pro se motion to stay the proceedings

until his motion to dismiss counsel is heard by the trial court.

       By order dated October 21, 2015, this Court struck the Anders brief filed by counsel

Pamela Lakatos because the record was incomplete and counsel’s brief did not address all

aspects of the proceedings. We ORDERED counsel to file, within forty-five days, an amended

brief that either raises issues on the merits or complies with the requirements of Anders v.

California. To date, counsel has done neither.

       Accordingly, we ORDER the trial court to conduct a hearing to determine why

appellant’s amended brief has not been filed. In this regard, the trial court shall specifically

determine:
              Whether Ms. Lakatos should be removed as appellate counsel and new counsel
               should be appointed. If the trial court determines that new counsel should be
               appointed, we ORDER the trial court to appoint new counsel to represent
               appellant on this appeal.

              If the trial court determines that Ms. Lakatos should not be removed, the trial
               court shall determine her explanation for the delay in filing the amended brief and
               the date by which the amended brief will be filed.

       We ORDER the trial court to transmit a record containing its findings, any supporting

documentation, and any orders to this Court within THIRTY DAYS of the date of this order.

       We ABATE the appeal to allow the trial court to comply with this order. The appeal will

be reinstated thirty days from the date of this order.


                                                         /s/   ADA BROWN
                                                               JUSTICE